Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 9 May 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister
Atkinson May 9th. 1808

Last Wednesday Miss Livermore was conducted by her Brother, from this House, as far as Haverhill, accompanied by Mr Eliot, for she told her Brother she would not ride with him, he looked so plaugy homely, & cross—Mr Eliot should go with her, certainly as far as Haverhill where they would stop one night, for she was not able to go further—The next day was fine weather & Dr Clapp was good enough to take his Horse, & go with her to Newbury.—Dr Clapp, Eliot, & her Brother, arrived a thursday P.M. with her safe at her Fathers house—for which I am more than glad—Though I could not but reprobate her Temper & conduct, yet I could not sometimes, but lament her unhappy Situation, with tears of sincere pity—She is indeed an unhappy young Lady—infirm, irratable, sick—Self-exiled—from a Parents hospitable protecting Mansion—She has found many who flatter, but few who are real Friends, few, who will perform the energies—the realities of Friendship—Unhappy Girl! Blessed with Opportunities, & with Intellects superior to the generality of your Sex, you have suffered them to lie dormant, or applied them to triffling Objects.—You have gathered some of the flowers of Literature, without benefiting yourself, or Others by the richness, or variety of its Fruit—
Unhappy—Sick—Wicked—Child—still reverberates—& dwells upon my mind—All that I have done, in every attention I have payed Miss Livermore, my motives have been such as my reason approves—All I regret is, that my endeavours to render her amiable, useful in life, & happy—has not proved more successful—
I am thankful she is gone for my Boarders sake; for she was always saying something to vex, and corrode—And for Abby, too, for she had gotten well enough to get into her chamber, & I know it hurt Abby, though she was unwilling to own it. She would sometimes cry, and tell her all her troubles—& all her love affairs, & all her romantic brain could suggest,—of wounded hearts—& unrequited Love— Fortune ever proving, an unrelenting Foe to her—Those that liked her, she hated—& those she approved were inveterate towards her—In one word—she was ever uneasy, her temper, like an evil Genius—tearing—& tormenting—Soul & Body—Abby got so that for several nights she slept none, or an hour or two—She is very feeble yet does not puke near so often, & passes more days without—I fear it will be a long time before she perfectly recovers—exercise in the air, is what I most depend on—but I cannot go far with her at present—& we hate to go puking about—Nature yet assumes great regularity—for which we are glad—She has had a terrible cough for a fortnight, but is now better—wholly owing to the irritation by puking—& the wind seems like a pump—My Letter thus far, is a doleful ditty—I do sometimes extend my views, dear Sister, a little further than the sick Chambers—& think of my Country—though her prospects do not afford me a pleasant view. It is said that when knaves fall out, honest men will be righted—But when men of integrity are opposed in sentiment, & conduct—what will be the consequence—I have always said Mr Adams, would do what he thought just & best—though he knew he should be sacrificed—I thank you for his Letter, I will return it when Mrs Adams makes her visit—Mrs Harrods says she expects her soon—I hope shall be able to have more of her company, than when she was there before We are very sorry cousin William could not make us a visit before his departure—I always loved him—There was a sedateness that pleased me. It was a Trait—upon which discretion would naturally grow—
I wish I could do exactly as I pleased—I wish I could exchange, if Abby should be well enough—& have Cousin Susan come, in the way of exchange, for three months—I have not said a word to Mr Peabody—nor I do not know, that Abby will ever be well enough to go from home—I have no Lady with me, but Mary White, & I have so many Lads, that I do not intend to take more than one female to be her company—
I should have finished this before, but the Boarders return, brought much company to the house—I will send it to Haverhill by Mr Peabody who is going to attend the funeral of my much esteemed Friend Mr Atwood—Alas! how frail, how uncertain, are all things here—He was the Benefactor, of the widow, & the unfortunate—We feel our loss—& sympathise with his bereaved Partner, & her weeping Children—But she has the Christian’s Amour, may she find it a shield, & a firm Support—I can write no more than / that I am ever yours affectionately
E P—Love where due—
